United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Powell, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-557
Issued: May 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 12, 2015 appellant filed a timely appeal from a December 23, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits, effective December 23, 2014, as she no longer had any residuals or disability
causally related to her accepted employment injuries.
FACTUAL HISTORY
OWCP accepted that on November 25, 2013 appellant, then a 46-year-old rural mail
carrier, sustained a right ankle and lumbosacral sprain, a contusion of the right thigh and
1

5 U.S.C. § 8101 et seq.

abdominal wall, and unspecified arthropathy of the pelvic region and thigh as a result of a motor
vehicle accident. Appellant stopped work on the date of injury. OWCP paid temporary total
disability compensation.
In an October 27, 2014 narrative medical report, Dr. Matthew A. Bridger, an attending
Board-certified family practitioner, noted the physical requirements of appellant’s job and
provided a history of the November 25, 2013 employment injuries and medical treatment. On
physical examination, he reported that she moved with mild difficulty, her gait continued to
favor the left, and she felt unbalanced. On examination of the lumbar spine, Dr. Bridger found
mild evidence of pain during a range of motion. No surgical scar nor scoliosis was present.
There was tenderness to palpation. Faber testing remained positive, right greater than the left.
An examination of the right foot and ankle revealed a normal Achilles tendon. Bruising, joint
crepitus, joint effusion, and pes planus were absent. Movement of the ankle caused pain with
rotation and compression. A dorsalis pedis and posterior tibialis pulses were present. Range of
motion was normal. Swelling remained impressive in the bilateral lower legs. Palpation and
touch to the lower legs was uncomfortable. No ulcers or lesions were seen. Appellant was able
to bear weight and walk in flops. A vasculitic rash had improved, but remained present
(nonblanchable). Dr. Bridger diagnosed right ankle sprain, lumbosacral joint sprain/strain, a
contusion of the thigh, flank, and chest wall, and unspecified arthropathy of the pelvis and thigh.
He restricted appellant from standing for periods of time. Dr. Bridger advised that the cause of
this problem appeared to be, in part, related to her work activities which aggravated an
underlying preexisting condition. He concluded that appellant’s recommended work status “is
no work capacity” effective the date of his examination.
In an October 27, 2014 duty status report (Form CA-17), Dr. Bridger indicated
November 25, 2013 as the date of injury. He released appellant to return to work without
restrictions as of October 27, 2014. Dr. Bridger noted that she had been on disability for a
nonoccupational condition.
In an October 27, 2014 physician’s report of work ability form, Dr. Bridger reiterated his
prior diagnoses of right ankle sprain, lumbosacral joint sprain/strain, a contusion of the thigh,
flank, and chest wall, and unspecified arthropathy of the pelvis and thigh. He placed a
checkmark in a box indicating that appellant is temporarily not released to return to any work,
including the former position of employment, from the date of his report. Dr. Bridger advised
that she had reached maximum medical improvement on the date of his report.
By notice dated November 12, 2014, OWCP advised appellant that it proposed to
terminate her wage-loss compensation and medical benefits on the grounds that Dr. Bridger’s
October 27, 2014 report found that the accepted employment injuries had resolved and that she
was capable of returning to work without restrictions. It afforded her 30 days to submit
additional evidence or argument regarding the proposed termination.
In reports dated December 4, 2013 to December 8, 2014, Dr. Bridger provided
examination findings. He reiterated his diagnoses of right ankle sprain, lumbosacral joint
sprain/strain, a contusion of the thigh, flank, and chest wall, and unspecified arthropathy of the
pelvis and thigh, and his opinion that it appeared the cause of appellant’s problems was her work
activities which aggravated an underlying preexisting condition. Dr. Bridger also reiterated his

2

recommendation that appellant’s work status “is no work capacity” and indicated with a
checkmark that she “is temporarily not released to return to any work, including the former
position of employment.” In the reports dated January 6, February 6, and April 8, 2014, he
advised that appellant could perform restricted-duty work.
In a December 23, 2014 decision, OWCP finalized the termination of appellant’s medical
benefits effective that day. It found that the weight of the medical opinion evidence rested with
Dr. Bridger’s October 27 and December 8, 2014 reports which stated that she no longer had any
employment-related disability.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
termination or modification of an employee’s benefits.2 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.3
The burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.4 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.5 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.6
ANALYSIS
OWCP accepted that appellant sustained a right ankle and lumbosacral sprain, a
contusion of the right thigh and abdominal wall, and unspecified arthropathy of the pelvic region
and thigh while in the performance of duty. Appellant received monetary compensation after she
stopped work. OWCP terminated her wage-loss compensation and medical benefits based on the
medical opinion of Dr. Bridger, appellant’s attending physician.
Dr. Bridger’s reports provided examination findings and diagnosed the accepted
employment-related conditions. His October 27, 2014 Form CA-17 report indicated a date of
injury as November 25, 2013 and found that appellant could return to work with no restrictions.
Dr. Bridger noted that she had been on disability due to a nonoccupational condition. In reports
dated January 6, February 6, and April 8, 2014, he released appellant to return to restricted-duty
work. In his remaining reports, Dr. Bridger either advised that appellant’s recommended work
status “is no work capacity” or indicated with a checkmark that she “is temporarily not released
to return to any work, including the former position of employment.” To be of probative value, a
2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

A.P., Docket No. 08-1822 (issued August 5, 2009); James F. Weikel, 54 ECAB 660 (2003); Pamela K.
Guesford, 53 ECAB 727 (2002).

3

physician’s opinion should be one of reasonable medical certainty.7 Dr. Bridger’s opinion as to
whether appellant had any continuing employment-related disability is equivocal in nature and
not to a reasonable degree of medical certainty. Moreover, he failed to provide any medical
rationale to support his opinion that appellant could return to work with no restrictions.
Dr. Bridger did not specifically identify appellant’s nonoccupational condition or explain how
her disability was caused by this condition and not the accepted November 25, 2013
employment-related conditions. The Board has consistently held that a medical opinion not
fortified by rationale is of limited probative value.8 The Board finds that OWCP has failed to
meet its burden of proof to terminate appellant’s wage-loss compensation and medical benefits
effective December 23, 2014 based on Dr. Bridger’s reports of record. They do not establish that
appellant’s employment-related disability had ceased.
Accordingly, the Board will reverse the December 23, 2014 OWCP decision which
terminated appellant’s compensation benefits as she no longer had any residuals or disability
causally related to her November 25, 2013 employment-related injuries.9
CONCLUSION
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective December 23, 2014.

7

See Beverly R. Jones, 55 ECAB 411 (2004).

8

A.D., 58 ECAB 149 (2006).

9

P.J., Docket No. 13-1998 (issued April 14, 2014); D.H., Docket No. 12-1975 (issued June 5, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the December 23, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

